EXHIBIT 10.1




 SETTLEMENT AGREEMENT AND MUTUAL RELEASE


This Settlement Agreement and Mutual Release (the “Agreement”) is effective the
23rd day of July 2007 (the “Effective Date”), and is by and between Plaintiff,
MANHATTAN INVESTMENTS, INC. (“Manhattan Investments”); and Defendant, UVUMOBILE,
INC. F/K/A SMARTVIDEO TECHNOLOGIES, INC. (“SmartVideo”) (Manhattan Investments,
Inc. and SmartVideo together may be referred to as the “Parties” or as a “Party
”).


PRELIMINARY STATEMENTS
 
On July 18, 2006, Manhattan Investments filed a Complaint in an action in the
United States District Court for the Northern District of California, as Case
No. C06-04379. The case was then transferred to the United States District Court
for the Northern District of Georgia on November 13, 2006 (Action No.
06-CV-2824-HTW). The Lawsuit arises out of a dispute over the removal of the
restrictive legend from 49,795 shares of common stock issued to Manhattan
Investments, Inc. by SmartVideo’s predecessor. Manhattan Investments maintains
its right to have the restrictive legend removed and SmartVideo denies any
allegations that it had a duty to remove the restrictive legend.


The Parties now desire to resolve the Lawsuit, and any and all other actual or
potential claims that may or could have been brought between them (whether
permissive or compulsory) (“Claims”), without the necessity for further
litigation and expense by settling the Lawsuit and the Claims, whether known or
unknown regardless of whether such claims were asserted in the Lawsuit, between
them.


AGREEMENT
 
In consideration of the foregoing, the agreements, mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:



 
1.
Incorporation of Recitals. Each of the preliminary statements is deemed to be
true and correct, and the same are hereby incorporated by reference as if fully
stated herein.




 
2.
Consideration. As consideration for this Agreement and the dismissal of the
Lawsuit with prejudice, and the relinquishment of the Claims, the Parties have
agreed that SmartVideo shall remove the restrictive legend on the 49,795 shares
of currently held common stock within seven (7) business days of the Effective
Date of this Agreement and shall pay Manhattan Investments a sum of $35,000
within 15 days of closing on an equity financing transaction. SmartVideo shall
make its best reasonable efforts to obtain equity financing within 120 days of
the Effective Date of this Agreement. If SmartVideo is unable to obtain equity
financing, then SmartVideo shall have no obligation to pay Manhattan Investments
the $35,000.



SmartVideo shall also issue 850,000 new shares of common stock to Manhattan
Investments (the “Common Stock”), within seven (7) business days following a
determination by the Court that the issuance of the Common Stock as part of the
settlement is fair, reasonable and adequate. The shares of Common Stock so
issued will be issued in reliance on the exemption from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
provided by Section 3(a)(10) thereof. The parties will set a hearing with the
Court at the earliest date reasonably possible.


--------------------------------------------------------------------------------








 
3.
Compliance with SEC. The new shares are issued for “outstanding securities,
claims or property interests,” within the meaning of Section 3(a)(10) of the
1933 Act, which includes the matters in the Lawsuit and the Claims of Manhattan
Investments, and such exchange is expressly conditioned on an approved hearing
of fairness of the terms and conditions of said exchange, before the Court in
the Northern District of Georgia, hearing this case.




 
4.
Release and Satisfaction of the Claims. Upon and within 2 business days of the
completion of the exchange described in paragraphs 2, and 3 Manhattan
Investments shall file a dismissal with prejudice of the Lawsuit with the Court.
Effective upon the completion of that exchange, Manhattan Investments hereby
releases, acquits, and forever discharges SmartVideo and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, subsidiaries and affiliates (and agents, directors,
officers, employees, representatives and attorneys of such subsidiaries and
affiliates) of SmartVideo, and all persons acting by, through, under or in
concert with them (collectively referred to in this paragraph as “SmartVideo”),
from any and all liability to Manhattan Investments including, but not limited
to, any and all claims for damages, equitable relief, costs and attorneys’ fees,
as well as any and all other Claims, whether known or unknown, whether now
existing or hereafter arising, based on anything SmartVideo has done or failed
to do from the beginning of time through the effective date of this Agreement,
and regardless of whether such claims were asserted in the Lawsuit. Effective
upon the filing of the dismissal by Manhattan Investments, SmartVideo hereby
releases, acquits, and forever discharges Manhattan Investments and each of the
owners, stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, subsidiaries and affiliates (and agents, directors,
officers, employees, representatives and attorneys of such subsidiaries and
affiliates) of Manhattan Investments, and all persons acting by, through, under
or in concert with them, from any and all liability to SmartVideo, including,
but not limited to, any and all claims for damages, equitable relief, costs and
attorneys’ fees, as well as any and all other Claims, whether known or unknown,
whether now existing or hereafter arising, based on anything Manhattan
Investments has done or failed to do from the beginning of time through the
effective date of this Agreement, and regardless of whether such claims were
asserted in the Lawsuit.




 
5.
Tax Liabilities. Manhattan Investments agrees that it is wholly and solely
responsible for the evaluation of any legal or financial obligations related to
the tax liability or implication of this compromise, the issuance of new shares
of common stock, the relinquishment of the Claims, and the dismissal of the
Lawsuit.


--------------------------------------------------------------------------------








 
6.
Warranties. The Parties warrant that no promises or inducements have been
offered except as set forth herein, that this Agreement is executed without
reliance upon any statements or representations by persons or parties released
or their representatives concerning the nature and extent of the damages and/or
legal liability therefor; that it is binding on the Parties, as well as their
respective companies, organizations, successors, agents, heirs and assigns. The
Parties further warrant that they are legally competent and authorized to
execute this Agreement, and that they accept full responsibility therefor.




 
7.
Compromise. This Agreement constitutes a full and final compromise and
settlement of any and all disputes between the Parties, known or unknown,
including, but not limited to, the Lawsuit and the Claims, which are disputed
and uncertain, and about which Manhattan Investments and SmartVideo make no
admissions as to validity or enforceability.




 
8.
Reliance on Own Judgment and Legal Consultation. Each of the Parties
acknowledges that it relies wholly upon advice of counsel and its own judgment,
belief and knowledge as to the nature, extent and duration of the issues,
claims, defenses, rights and obligations relating to the Lawsuit, Claims, and
this Agreement, and each represents that it has not been influenced to any
extent whatsoever in making this Agreement by any representations or statements
concerning the Lawsuit, Claims or regarding any other matters made by persons,
firms, or corporations who are hereby released, or by any person or persons
representing them. The Parties acknowledge that they have retained and consulted
their own attorneys in executing this Agreement and the legal effect thereof.




 
9.
Representations. Manhattan Investments and SmartVideo further represent and
warrant as follows:

 
a.
Common Stock. SmartVideo represents (1) that the Common Stock shall be duly
authorized and validly issued shares of SmartVideo’s common stock free from any
limitations or restrictions on transfer upon determination by the Court that the
settlement is fair in accordance with Section 3(a)(10) under the Securities Act,
and (2) that the newly issued shares are exempt from the registration
requirements set forth in Section 5 of the Act and do not constitute "restricted
securities" within the meaning of SEC Rule 144 promulgated under the Act.

 
b.
Consents. The execution and delivery of this Agreement, and the consummation and
performance of the terms and conditions contemplated by this Agreement, do not
require any consent, approval or action of, or any filing with or notice to any
person, public authority or entity except as otherwise stated in this Agreement
and anticipated by the Parties to comply with the exchange of securities, and
the Parties executing this Agreement are duly authorized to enter into this
Agreement.

 
c.
Enforceability. Assuming due execution and delivery of this Agreement by each
Party, this Agreement constitutes the valid and legally binding obligations of
the Parties, enforceable against the Parties in accordance with their terms.

 
d.
No Conflicts. Neither the execution, delivery or performance of this Agreement
will conflict in any respect with, result in a breach of, or constitute a
default under, any court or administrative order or process, judgment, decree,
statute, law, ordinance, rule or regulation or any agreement or commitment to
which parties executing the same are party or are subject or bound, except where
such conflict, breach or default would not have a material adverse effect on
their ability to perform their obligations contemplated herein.


--------------------------------------------------------------------------------






 
e.
No Assignment. No claims or rights of the Parties purported to have been
released herein have been sold, transferred or assigned and no attempt to do so
shall occur.

 
f.
Disclosure. The statements of the Parties contained herein are true and correct
in all material respects and do not omit any material fact necessary to make the
statements contained herein not misleading.

 
g.
Entire Agreement; No Waiver. This Agreement constitutes the entire agreement
between the Parties relating to the subject matter contained herein. No waiver
of any of the provisions of this Agreement shall be deemed a waiver of, nor
shall constitute a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by all
the Parties.

 
h.
Construction. The terms and conditions of this Agreement shall be construed as a
whole according to its fair meaning and not strictly for or against any party.
The Parties acknowledge that each of them has reviewed this Agreement and has
had the opportunity to have them reviewed by their attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement,
including any amendments. The Parties further agree that prior drafts of this
Agreement shall not be relevant or considered in connection with the
construction or interpretation of this Agreement, or to vary, modify or
contradict any of the terms or provisions of this Agreement.

 
i.
Accord and Satisfaction. This Agreement shall be considered an accord and
satisfaction between the Parties and not a novation. Should any Party default
under the terms of this Agreement, the non-defaulting Party shall be entitled
only to the rights and remedies set forth herein, and shall not have any right
to reinstate the Lawsuit, the Parties expressly acknowledging the compromise of
the disputes in this Agreement.

 
j.
Notices. Any notice or other communication required or permitted to be delivered
to any party under this Agreement shall be in writing and shall be deemed
properly delivered, given and received when delivered (by hand, by registered or
certified mail, return receipt requested, by courier or express delivery
service) to the address or facsimile number set forth beneath the name of such
party and its counsel below (or to such other address as such party shall have
specified in a written notice given to the other parties hereto). In the event
of failure of actual receipt by reason of refusal of acceptance of delivery or
change of address and failure to give notice of such change, notice shall be
deemed received at the time of refusal of acceptance of first attempted
delivery.



If sent to Manhattan Investments, Inc.:
 
 
 
Manhattan Investments, Inc.
C/o C. Todd Norris, Esq.
Bullivant Houser Bailey, P.C.
601 California St., Suite 1800
San Francisco, CA 94108





--------------------------------------------------------------------------------





If sent to SmartVideo:
uVuMobile, Inc.
C/o Tracy Caswell
General Counsel
Duluth, GA 30096
 



Any Party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.
 

 
k.
Partial Invalidity. If any term of this Agreement or the application of any term
of this Agreement should be held by a court of competent jurisdiction to be
invalid, void or unenforceable, all provisions, covenants and conditions of this
Agreement, and all of its applications, not held invalid, void or unenforceable,
shall continue in full force and effect and shall not be affected, impaired or
invalidated in any way.

 
l.
Attorneys’ Fees. The parties to this Agreement shall bear their own attorneys’
fees and costs incurred in this litigation, as well as on the preparation of
this Agreement. In the event that any Party commences an action to enforce or
interpret this Agreement, or for any other remedy based on or arising from this
Agreement, the prevailing Party therein shall be entitled to recover its
reasonable and necessary attorneys’ fees and costs incurred.

 
m.
Necessary Action. Each of the Parties shall do any act or thing necessary to
execute any or all documents or instruments necessary or proper to effectuate
the provisions and intent of this Agreement.

 
n.
Counterparts and Facsimile/copy. This Agreement may be executed in counterparts,
in different locations, and copies, scans or facsimiles of signatures shall be
legally binding as originals.



IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, execute
this Agreement effective as of July 23, 2007 though signed thereafter.




UVUMOBILE, INC.
 
MANHATTAN INVESTMENTS, INC.
f/k/a SmartVideo Technologies, Inc.
               
By:
/s/ William J. Loughman
 
By:
/s/ P. Garratt
 
(sign name)
   
(sign name)
           
William J. Loughman
   
P. Garratt
 
(print name)
   
(print name)
         
Its
Chief Financial Officer
 
Its
Trustee and Authorized Signatory
 
(print title)
   
(print title)














